Citation Nr: 1703186	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to December 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge in August 2016 by videoconference technology; a transcript of that hearing is associated with the claims folder. 


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's bipolar disorder is related to his active service.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, bipolar disorder, are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran indicated, during hearing testimony, that he had psychiatric problems which began in-service.  

The Veteran's service treatment records indicate that he was treated for violent urges in December 1992.  The treatment note further indicates that the Veteran lacked motivation, was moody and irritable; however, he used to be an "outstanding Marine."  He was diagnosed with Axis I diagnoses of alcohol dependence, rule out depressive disorder NOS.

The Veteran submitted a statement from his VA treating Psychiatrist.  She indicated that she had reviewed the Veteran's service treatment records; to include his December 1992 mental health treatment.  The provider noted similarities to the Veteran's current psychiatric manifestations:  mood swings, decreased motivation, irritability, alienation, poor impulse control, decreased energy and attention; and poor memory.  The provider indicated that in her opinion, it is more likely than not that the Veteran's current bipolar disorder began during active duty, manifested by his alcohol dependence and impulsive behavior.

The Board additionally notes two VA psychiatric evaluations of record, authored by the same examiner.  The April 2009 examination report indicates that the Veteran's recent exacerbation of back pain (service-connected) contributes to his feelings of depression and general sense of anxiety.  The November 2010 examination report indicates that the examiner would have to resort to speculation to opine that current psychiatric symptoms were present in service given the overlay of substance abuse and the long delay before any documentation of symptoms.

There are three medical opinions in the case file as well as health records.  The medical opinions consist of opinions from the VA provider and a VA examiner.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds the opinion of the VA provider to be more probative as she had an opportunity to review the Veteran's claims file and provided a thorough rationale for her opinion.  The Board additionally notes that the VA examiner seemed to connect the Veteran's psychiatric symptoms to his service-connected back disability, which would also result in service-connection, and indicated that he would have to resort to speculation in providing an opinion in the second report.  

After review, the Board finds that the preponderance of the evidence indicates that the Veteran's bipolar disorder had its onset during service.  In this regard, the Board notes the Veteran's in-service treatment for psychiatric problems; additionally, his VA provider indicated that his current psychiatric disability is related to such in-service treatment.  Thus, the Veteran's claim for an acquired psychiatric disorder must be granted.  


ORDER

Entitlement to service connection for bipolar disorder is granted.





____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


